DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 July 2021 has been entered.

Claims 1, 10 and 16 are amended.
Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will 

Response to Arguments
Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,216,351 by Maes in view of US PGPUB 2013/0325611 by Delug, and further in view of US PGPUB 2012/0159307 by Chung et al. (“Chung”).

As to Claim 1, Maes teaches a client computing device comprising: at least one display (Maes: at least Col. 9 Lines 56-57; “GUI browser”; Fig. 4 also shows “GUI I/O” or Graphical User Interface I/O); an embedded browser including a first browser (Maes: at least Col. 9 Lines 15-18; “multi-modal browser 40 according to an exemplary embodiment of the present invention comprises a visual (GUI) browser 41, a speech browser 43”) to access a page from a source application based on user input, with the page being visible on said at least one display (Maes: at least Col. 11 Lines 59-60; “fetch the corresponding VoiceXML page and load it in the conversational browser 42”; Col. 12 Lines 4-7 further disclose “form input in the speech browser is synchronized” and “each recognized word is displayed”; note: displayed means visible), and a second browser to access a form from a target application based on user input, with the form being visible on said at least one display (Maes: at least Col. 11 Lines 58-59; “action to fetch the linked HTML page and load it in the GUI browser 41”; Col. 12 Lines 4-6 further disclose “… synchronized with an HTML page such that each recognized word is displayed on the GUI browser 41 in the field”; Fig. 4 shows Visual Browser 41 where form elements in note: forms that can be filled by keyboard input would be visible);
a migration user interface (UI) control (Maes: at least Col. 4 Lines 54-55; “multi-modal shell 20 synchronizes information exchange between the speech  application 16 and the GUI application 14”; Col. 6 Lines 54-56 further disclose “multi-modal shell can appropriately handle and synchronize the UI of devices or applications with different modes and provide the same UI for all user interactions, regardless of the access modality” and Col. 9 Lines 43-45 disclose “processed by the multi-modal shell to provide a synchronized multi-modal interface between mono-mode and multi-modal applications”); and
a processor configured to cooperate with said embedded browser in response to the user selecting said migration UI control (Maes: at least Col 9 Lines 63-64; “receiving a request for a page from either the visual or speech browser 41, 42”) to perform the following: extract data from the displayed page (Maes: at least Col 12 Line 15; “elements of the speechML and HTML pages”; note: elements are extracted for synchronization),
Maes: at least Col 12 Lines 23-24; “content between corresponding MM tags specifies synchronized content”; note: context (n) can mean the parts of something written or spoken that immediately precede and follow a word or passage and clarify its meaning), analyze the displayed form for target form fields (Maes: at least Col 12 Lines 5-6; “synchronized with an HTML page such that each recognized word is displayed on the GUI browser 41 in the field”; note: fields analyzed for synchronization), 
operate a pattern matching algorithm to match at least a portion of the extracted data to the target form fields (Maes: at least Col 12 Lines 17-18; “synchronize VoiceXML content with the HTML content on an element-by-element basis”), and migrate the matched extracted data to the displayed form as target data values associated with the target form fields (Maes: at least Col. 12 Lines 4-6; “form input in the speech browser is synchronized” and “each recognized word is displayed”), with the migration being a gradual migration based on migrating data from the source application to the target application one web page at a time (Maes: at least Col. 11 Lines 58-60; “action to fetch the linked HTML page and load it in the GUI browser 41” and “fetch the corresponding VoiceXML page”; Col. 12 Lines 4-6 further disclose “… synchronized with an HTML page such that each recognized word is displayed on the GUI browser 41 in the field”; note: an HTML page and/or VoiceXML page is fetched at a particular time). 
Maes does not explicitly disclose, but Delug discloses said migrating of matched extracted data being performed after verification of the matched extracted data by a user of the client computing device (Delug: at least ¶0082; “queries whether the user would like the information extracted from the user's computer to be pre-populated in the landing page” and “the process 400 may verify or confirm which information may be used for pre-population, for saving in association with the user's account, purging, etc. Based on this information, at block 480, the process 400 uses the extracted information to pre-populate the landing page”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Delug’s feature of said migrating of matched extracted data being performed after verification of the matched extracted data by a user of the client computing device (Delug: at least ¶0082) with the method for data synchronization and migration disclosed by Maes.
The suggestion/motivation for doing so would have been to avoid saving of data that are not intended to be stored (Delug: at least ¶0082; “verify or confirm which information may be used … for saving in association with the user's account”) and ascertain user’s decision on using extracted data for pre-population of forms (Delug: at least ¶0054; ).

Maes and Delug do not explicitly disclose, but Chung discloses said source application at a source server and said target application at a target server (Chung: at least ¶0026; “source server may provide data directly to the target server”; ¶0042 further discloses “target web page 66 provided by a target server 28 that includes one or more aspects of a first source server 34 and a second server 34” and “… extract 72 the second source region 64, and may present these source regions 64, accordingly, within the first target region 68 and the second target region 68 of the target web page 66”; ¶0051 further discloses “elements of a source web page 62 are to appear in a target web page 66, such as text, rendered documents, images, audio or video recordings, or applications” and ¶0053 further discloses “all resources 36 that are embedded in the source web page 62 are processed” and “generate an extracted representation of the source region 64 (e.g., a snapshot such as a screen capture or a video recording), and may present the extracted representation within the target region 68 of the target web page 66”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chung’s features of said source at a source server and said target application at a target server (Chung: at least ¶¶0026, 0042, 0051, 0053) with the computing device disclosed by Maes and Delug.
The suggestion/motivation for doing so would have been to allow for “the inclusion of resources hosted by the source server in the target web page provided by the target server may be advantageous, e.g., for permitting cooperative embedding, data sharing, and advertising” (Chung: at least ¶¶0004).

Amended Claim 10 (a method claim) corresponds in scope to Claim 1, and are similarly rejected.

Amended Claim 16 (a computer readable medium claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 2, Maes, Delug and Chung teach the client computing device according to Claim 1 further comprising an input device coupled to said processor (Maes: at least Col 11 Lines 49-50; “fields in a form can be filled either by keyboard input or by speech recognition, whereby key strokes fill the field character by character”).

Delug further discloses wherein the migrated matched extracted data is saved in the target application after verification by the user via said input device (Delug: at least ¶0082; “queries whether the user would like the information extracted from the user's computer to be pre-saving in association with the user's account, purging, etc. Based on this information, at block 480, the process 400 uses the extracted information to pre-populate the landing page”).

Claim 11 (a method claim) corresponds in scope to Claim 2, and is similarly rejected.

Claim 17 (a computer readable medium claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Maes, Delug and Chung teach the client computing device according to Claim 1 further comprising an input device coupled to said processor, and wherein new data is entered via said input device by the user for target form fields that did not receive matched extracted data (Maes: at least Col 11 Lines 49-50; “fields in a form can be filled either by keyboard input”; note: data input by a user are not from extracted data).

Claim 12 (a method claim) corresponds in scope to Claim 3, and are similarly rejected.

Claim 18 (a computer readable medium claim) corresponds in scope to Claim 3, and are similarly rejected.

As to Claim 5, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein the page from the source application comprises a web page (Maes: at least Col. 11 Lines 58-59 ; “fetch the linked HTML page and load it in the GUI browser 41”).

Claim 13 (a method claim) corresponds in scope to Claim 5, and are similarly rejected.

As to Claim 6, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein said migration UI control is configured as a hot key (Maes: at least Col 9 Lines 63-64; “receiving a request for a page from either the visual or speech browser 41, 42”; note: ¶0050 of Specification explains that “since the migration UI control 22 is configured as a hot key, it is used to trigger a sequence of repetitive actions with a single user input, as readily appreciated by those skilled in the art” – Mae’s input of a request for a page triggers a sequence of repetitive actions).

Claim 14 (a method claim) corresponds in scope to Claim 6, and is similarly rejected.

Claim 19 (a computer readable medium claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 7, Maes, Delug and Chung teach the client computing device according to Claim 1 further comprising a memory coupled to said processor, and wherein the extracted data from the displayed page is stored in said memory (Maes: at least Col. 12 Lines 4-7 further disclose “form input in the speech browser is synchronized” and “each recognized word is displayed”; note: data displayed must be in memory; also, Col 12 Lines 14-15 further disclose “synchronization between elements of the speechML and HTML pages”; note 2: synchronized elements are in memory).

As to Claim 8, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein the source application comprises a Software as a Service (SaaS) application (Maes: at least Col. 11 Lines 59-60; “fetch the corresponding VoiceXML page and load it in the conversational browser 42”; note: the source application stores and provides VoiceXML page; it provides data storage and data provider service), and the target application comprises a Saas application (Maes: at least Col. 11 Lines 58-59; “action to fetch the linked HTML page and load it in the GUI browser 41”; note: the target application stores and provides HTML page; it provides data storage and data provider service).

Claim 15 (a method claim) corresponds in scope to Claim 8, and is similarly rejected.

Claim 20 (a computer readable medium claim) corresponds in scope to Claim 8, and is similarly rejected.

As to Claim 9, Maes, Delug and Chung teach the client computing device according to Claim 1 wherein the source and target applications have similar functionality (Maes: at least Col. 11 Lines 59-60; “fetch the corresponding VoiceXML page and load it in the conversational browser 42” and “action to fetch the linked HTML page and load it in the GUI browser 41”; note: both the source and target applications have the functionalities of storage and provider of pages).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,216,351 by Maes in view of US PGPUB 2013/0325611 by Delug, and further in view of US PGPUB 2012/0159307 by Chung et al. (“Chung”), and further in view of US PGPUB 2003/0120651 by Bernstein et al. (“Bernstein”).

As to Claim 4, Maes, Delug and Chung teach the client computing device according to Claim 1.

Maes, Delug and Chung do not explicitly disclose, but Bernstein discloses wherein the pattern matching algorithm comprises a machine learning pattern matching algorithm (Bernstein: at least ¶0010 “annotate the schema, or directly find correlated schema elements, e.g., using machine learning”; ¶0098 also discloses “computing similarity coefficients between elements of the two schemas, from which a mapping between the elements may be deduced”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bernstein’s feature of wherein the pattern matching algorithm comprises a machine learning pattern matching algorithm (Bernstein: at least ¶¶0010, 0098) with the method for data synchronization and migration disclosed by Maes, Delug and Chung.
The suggestion/motivation for doing so would have been to perform schema (Bernstein: at least ¶0006; “schema consists of a set of related elements”) matching (Bernstein: at least ¶¶0010-0011) for elements such as the ones disclosed in Maes, Delug and Chung.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

/H.W/Examiner, Art Unit 2168                                                                                                                                                                                                    
13 January 2022



/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 19, 2022